DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the arguments and remarks, filed on 11/22/2021, the arguments and remarks, filed on 2/18/2021, and the arguments and remarks, filed on 3/4/2022, in which claim(s) 1-19 and 21 is/are presented for further examination.
Claim(s) 20 has/have been previously cancelled.

Response to Arguments
The affidavit under 37 CFR 1.130(a) filed on 11/22/2021 is sufficient to overcome the rejection(s) of claim(s) 1-19 and 21 based on Li et al., “Pyro: A Spatial-Temporal Big-Data Storage System” July 8, 2015 (hereinafter “Li”).  The affidavit affirms that the article was not written by another (i.e., not all of the inventors listed are the same) by clarifying the authorship of the article to be the same as the inventors listed on the instant application.

Applicant’s arguments with respect to claim(s) 1-19 and 21, filed on 11/22/2021, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant’s arguments (i.e., that the application is patentably distinct because it contains the limitation “during a moving hotspot”) with respect to the rejection(s) of claim(s) 1-19 and 21 
The examiner disagrees.  The rejection(s) are for non-statutory double patenting. As such, additionally limitations can be present.
MPEP 804(II)(B) recites:
Nonstatutory Double Patenting
A rejection based on nonstatutory double patenting is based on a judicially created doctrine grounded in public policy so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re White, 405 F.2d 904, 160 USPQ 417 (CCPA 1969); In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968); In re Sarett, 327 F.2d 1005, 140 USPQ 474 (CCPA 1964). A double patenting rejection also serves public policy interests by preventing the possibility of multiple suits against an accused infringer by different assignees of patents claiming patentably indistinct variations of the same invention. In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982).
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). In determining whether a nonstatutory basis exists for a double patenting rejection, the first question to be asked is: is any invention claimed in the application anticipated by, or an obvious variation of, an invention claimed in the patent? If the answer is yes, then a nonstatutory double patenting rejection may be appropriate. Nonstatutory double patenting requires rejection of an application claim when the claimed subject matter is not patentably distinct from the subject matter claimed in a commonly owned patent, or a non-commonly owned patent but subject to a joint research agreement as set forth in 35 U.S.C. 102(c) or pre-AIA  35 U.S.C. 103(c)(2) and (3), when the issuance of a second patent would provide unjustified extension of the term of the right to exclude granted by a patent. See Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 58 USPQ2d 1869 (Fed. Cir. 2001); Ex parte Davis, 56 USPQ2d 1434, 1435-36 (Bd. Pat. App. & Inter. 2000).

MPEP 804(II)(B)(3) recites.
Nonstatutory Double Patenting Rejection Based on Equitable Principles

In some circumstances a nonstatutory double patenting rejection is applicable based on equitable principles. Occasionally the fundamental reason for nonstatutory double patenting – to prevent unjustified timewise extension of patent rights – is itself enforceable no matter how the extension is brought about. Examples of this occurred in In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968); and Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).

In In re Schneller, 397 F.2d 350, 158 USPQ 210, 216 (CCPA 1968), the court affirmed a double patenting rejection after summing up the situation as follows:

[I]n appellant’s own terms: The combination ABC was old. He made two improvements on it, (1) adding X and (2) adding Y, the result still being a unitary clip of enhanced utility. While his invention can be practiced in the forms ABCX or ABCY, the greatest advantage and best mode of practicing the invention as disclosed is obtained by using both inventions in the combination ABCXY. His first application disclosed ABCXY and other matters. He obtained a patent claiming [a clip comprising] BCX and ABCX, . . . so claiming these combinations as to cover them no matter what other feature is incorporated in them, thus covering effectively ABCXY. He now, many years later, seeks more claims directed to ABCY and ABCXY. Thus, protection he already had would be extended, albeit in somewhat different form, for several years beyond the expiration of his patent, were we to reverse.

397 F.2d at 355-56, 158 USPQ at 216 (emphasis in original).

The court recognized that "there is no double patenting in the sense of claiming the same invention because ABCX and ABCY are, in the technical patent law sense, different inventions. The rule against ‘double patenting,’ however, is not so circumscribed. The fundamental reason for the rule is to prevent unjustified timewise extension of the right to exclude granted by a patent no matter how the extension is brought about. To . . . prevail here, appellant has the burden of establishing that the invention claimed in his patent is ‘independent and distinct’ from the invention of the appealed claims…. [A]ppellant has clearly not established the independent and distinct character of the inventions of the appealed claims." 397 F.2d at 354-55, 158 USPQ at 214-15 (emphasis in original). The court observed:

The controlling fact is that patent protection for the clips, fully disclosed in and covered by the claims of the patent, would be extended by allowance of the appealed claims. Under the circumstance of the instant case, wherein we find no valid excuse or mitigating circumstances making it either reasonable or equitable to make an exception, and wherein there is no terminal disclaimer, the rule against "double patenting" must be applied.



The difference of the limitation “during a moving hotspot” does not negate the overlapping subject matter from the 10,108,637 patent and the instant application.  The additional limitations are similar to the example of In re Schneller as disclosed in MPEP 804(II)(B)(3).  Additionally, to give a patent to the present application that goes beyond the time of the ‘637 patent would be an unjustified timewise extension of the right to exclude per MPEP 804(II)(B)(3).  As such, applicant’s arguments are not persuasive and the non-statutory double patenting rejection(s) are maintained and finalized in the instant Office action.

Applicant’s arguments (i.e., that the application is patentably distinct because it contains the limitation “including read area amplification, read volume amplification, and redundant read phenomena”) with respect to the rejection(s) of claim(s) 1-19 and 21 for non-statutory double patenting, see page 2 of applicant’s remarks, filed on 2/18/2022 and see the bottom of page 2 to the top of page 3 of applicant’s remarks, filed on 3/4/2022, have been fully considered but they are not persuasive.
The examiner respectfully disagrees.  The rationale is the same regarding applicant’s arguments that the application is patentably distinct because it contains the limitation “during a moving hotspot” and that unjustified timewise extension of the right would occur.  Please see the response above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US 10,108,637 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject matter.  That is, a substantial portion of the limitations of the instant application are contained in the ‘637 patent.
Application: 16/056,672
Patent: US 10,108,637
1.  A spatial-temporal storage system, comprising:

a processor; and

a memory, the memory storing instructions to cause the processor to perform:

in a first layer of a quad tree,




internally implementing Moore encoding to translate geometry queries into range scans by traversing deeper into the quad tree if the geometry queries partially overlap with an area; and

aggregately minimizing, via read amplification including read area amplification, read volume amplification, and redundant read phenomena, input and output latencies of the range scans generated by a same geometry query of the geometry queries using dynamic programming in the first layer; and

in a second layer of the quad tree,

deploying block grouping to preserve data locality benefits when regions in the geometry queries are split during a moving hotspot.

2.  The spatial-temporal storage system of claim 1, wherein, in the second layer, the employing groups the data to group spatial-temporal information such that data corresponding to a first group in a first server is replicated to create a replica and the replica is placed in a second group in a second server where the replicas of a same group are stored in a same physical server at the second server.

3.  The spatial-temporal storage system of claim 2, wherein, when retrieving the split spatial-temporal information for the moving hotspot in the second layer, the block grouping splits the replica into multiple daughters on different physical servers at the second server to make use of resources on the different physical servers.

4.  The spatial-temporal storage system of claim 1, further comprising, in the first layer, determining if the optimal read strategy is greater than a predetermined threshold.

5.  The spatial-temporal storage system of claim 1, wherein the deployment of the block grouping specifies replica groups when writing data into the second layer, and wherein replicas in a same group are placed into a same data node.

6.  The spatial-temporal storage system of claim 5, wherein block sizes are set to respect splits such that a daughter region server including one of the multiple daughters is moved into a remote physical server.







7.  The spatial-temporal storage system of claim 2, wherein the spatial-temporal information is split so as to have uniform density in the first server and the second server.

8.  Same as 1.

9.  Same as 2.

10.  Same as 3.

11.  Same as 4.

12.  Same as 5.

13.  Same as 6.

14.  Same as 7.

15.  Same as 1.

16.  Same as 2.

17.  Same as 3.

18.  Same as 4.

19.  Same as 5.

20.  Same as 6.

21.  The spatial-temporal storage system of claim 1, wherein the Moore encoding 
A spatial-temporal storage system, comprising:






in a first layer,

a geometric translation circuit configured to split spatial-temporal information representing different geometric regions and respective servers into row keys and translate a geometry query into a range scan; and



a multi-scan optimization circuit configured to compute an optimal read strategy to optimize the range scan translated by the geometric translation circuit into a series of block starting offsets and block sizes; and



in a second layer,

a block grouping circuit configured to allow grouping of blocks in the second layer while preserving spatial data locality when splits of spatial-temporal information occur in the first layer,

wherein, in the second layer, the block grouping circuit groups spatial-temporal information such that data corresponding to a first group in a first server is replicated to create a replica and the replica is placed in a second group in a second server where the replicas of a same group are stored in a same physical server at the second server, and


wherein, when retrieving the split spatial-temporal information for a moving hotspot in the second layer, the block grouping circuit splits the replica into multiple daughters on different physical servers at the second server to make use of resources on the different physical servers.

2.  The system of claim 1, further comprising, in the first layer, a determination circuit configured to determine if the optimal read strategy is greater than a predetermined threshold.

3.  The system of claim 1, wherein the block grouping circuit specifies replica groups when writing data into the second layer, and wherein replicas in a same group are placed into a same data node.


4.  The system of claim 3, wherein block sizes are made by the multi-scan optimization circuit to respect splits such that a daughter region server including one of the multiple daughters is moved into a remote physical server.

5.  The system of claim 1, wherein the block grouping circuit groups the blocks by replicating the blocks a predetermined number of times according to a predefined number of spit keys within a given region.

6.  The system of claim 1, wherein the spatial-temporal information is split so as to have uniform density in a first server and a second server.


7.  Same as 1.

8.  Same as 2.

9.  Same as 3.

10.  Same as 4.

11.  Same as 5.





12.  Same as 1.

13.  Same as 2.

14.  Same as 3.

15.  Same as 4.

16.  Same as 5.

17.  Same as 6.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not teach the limitations of claim 1.  An updated search did not reveal any prior art that would anticipate or render obvious the invention as presented in the claim.  Specifically, the prior art does not teach:
“a processor; and
a memory, the memory storing instructions to cause the processor to perform:
in a first layer of a quad tree,
internally implementing Moore encoding to translate geometry queries into range scans by traversing deeper into the quad tree if the geometry queries partially overlap with an area; and
aggregately minimizing, via read amplification including read area amplification, read volume amplification, and redundant read phenomena, input and output latencies of the range scans generated by a same geometry query of the geometry queries using dynamic programming in the first layer; and
in a second layer of the quad tree,
deploying block grouping to preserve data locality benefits when regions in the geometry queries are split during a moving hotspot.”.
Claim(s) 8 and 15 recite(s) features similar to those of claim 1 and is/are allowed for at least the same reasons.
The dependent claim(s), which depend directly or indirectly upon claim(s) 1, 8 and 15, is/are also distinct from the prior art for at least the same reasons.
After further review of the results of the searches conducted and the claims most currently amended, the examiner is persuaded that the prior art does not teach the above described and highlighted major features in independent claim(s) 1, 8 and 15 and other recited features.
An updated search for prior art was conducted.  The prior art searched and examined do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipates nor renders obvious the recited combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Beyer, Jr. discloses a cell phone network of participants with a common interest;
– Falcao et al. discloses temporal optimization of data operations using distributed search and server management; and
– Takaba discloses an optical disk apparatus.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: March 18, 2022


/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152